IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-599-CR


MARTHA SALMON,

	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT

NO. 92-165, HONORABLE ROBERT T. PFEUFFER, JUDGE PRESIDING
 



PER CURIAM


	This is an appeal from a judgment of conviction for two counts of tampering with
government records.  Punishment on each count was assessed at confinement for 4 years,
probated.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).


[Before Justices Powers, Kidd and B. A. Smith]
Dismissed on Appellant's Motion
Filed:  May 12, 1993
[Do Not Publish]